DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication originally filed on December 08, 2020. 

Claims 1-19 are pending for examination.


Information Disclosure Statement


The information disclosure statement (IDS) submitted on 12/08/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Specification  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As in claims 1 and 18-19, it is not clear as to what “one different transmission beam” refers to or being consisted of. How does it related to “a plurality of transmission beams” mentioned on line 6 above?
Claims 2-17 are also rejected for being dependent on a rejected base claim. 


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1, 3-4, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in Pub. No. US 2015/0282123 A1, hereinafter referred to as Miao, in view of Park et al. in Pub. No. US 2016/0192341 A1, hereinafter referred to as Park, and further in view of Mizusawa in Pub. No. US 2018/0062711 A1, hereinafter referred to as Mizusawa.

Regarding claim 1, Miao discloses a method for a user equipment (UE) to receive a reference signal from a base station in a wireless communication system (method for UE to receive downlink reference signals, para.3, lines 5-10), the method comprising: 
receiving, from the base station, configuration information (obtaining a demodulation reference signal {DMRS} pattern configuration, e.g., configuration information, from eNB, para.37, lines 15-18), wherein the configuration information includes first mapping information related to a mapping relationship between a plurality of mapping patterns, to which dedicated demodulation reference signals are mapped on a resource (including DMRS placement pattern includes DMRS location in time/frequency resource elements, antenna number,  subframe configuration, or other parameters, and wherein DMRS pattern is among DMRS patterns [para.12] and is  signaled to UE, e.g., dedicated DMRS [para.55, lines 1-4 and 8-12]); 
receiving, from the base station, a first demodulation reference signal related to a demodulation of downlink data (receiving, from eNB, DMRS during a physical downlink shared channel (PDSCH) transmission, para.55); 
receiving, from the base station, the downlink data via a channel estimated based on the first demodulation reference signal (receiving, from eNB, DMRS during a physical downlink shared channel (PDSCH) transmission, [para.55] or receive DMRS used in PDSCH transmission, e.g., downlink data via a channel [para.59]);  
Also, Miao teaches DMRS patterns vary for different regions of the bandwidth spectrum (para.33).
Miao does not disclose the configuration information also includes a plurality of transmission beams through which the dedicated demodulation reference signals are transmitted, the downlink data and the first demodulation reference signal are transmitted through at least one different transmission beam of the base station; and a first mapping pattern of the first demodulation reference signal is determined based on the at least one different transmission beam according to the first mapping information; which are known in the art and commonly applied in communications field for data communications, as suggested in Park’s disclosure as below.
Park, from the same field of endeavor, teaches:
the configuration information includes a plurality of transmission beams through which the dedicated demodulation reference signals are transmitted (  signal transmitting control information includes information of whether downlink control signal is transmitted through multiple beams, a transmission section, and derivation information to derive a change of an access beam for a terminal that accesses multiple beams, [para.57] wherein downlink control signal is terminal reference signal used for demodulation, e.g., dedicated DMRS, para.55);
the downlink data and the first demodulation reference signal are transmitted through at least one transmission section of the base station (data traffic and downlink control signal are normally transmitted in a section [para.76]); and 
a first mapping pattern of the first demodulation reference signal is determined based on the at least one different transmission beam according to the first mapping information (mapping downlink control signal to an m-th transmission beam, para.83). 
Also, Park states that data traffic and downlink control signal are normally transmitted in a section (para.76).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to configure/ notify pattern(s) of mapping DMRS on resources or beams; thus facilitating the UE to demodulate data at the time of receiving data reources/ beams.  
However, Miao in view of Park do not disclose the transmission section can also be one different transmission beam of the base station; which is known in the art and commonly applied in communications field for data communications, as suggested in Mizusawa’s disclosure as below.
Misuzawa, from the same field of endeavor, teaches at least one different transmission beam of the base station through which the downlink data and the first demodulation reference signal are transmitted (PDSCH and DM-RS for the are transmitted on a terminal specific beam, para.144).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to implement the feature of transmitting downlink data and DMRS through at least one transmission beam – of Misuzawa – into the method of receiving a reference signal/ DMRS at the UE – wherein the transmission beam is used to transmit DMRS according to a pattern configured to enable the demodulation of downlink signals – as indicated in Miao and Park;  thus enhancing a system performance by improving a spectral efficiency through configuration of a suitable DMRS pattern depending on beams supportting UE in a wireless communications system.
 

Regarding claim 3, Miao in view of Park and Mizusawa further disclose the at least one different transmission beam is determined based on channel characteristics of a channel on which the downlink data is transmitted (having knowledge of channel characteristics such as multipath-time delay spread and Doppler spread of wireless communication channel, see para.13 in Miao). Due to the fact that beam signals can experience different channel characteristics on transmission to a mobile station antenna, adaptively assigning a beam should accord with such channel characteristics/ conditions. 


Regarding claim 4, Miao in view of Park and Mizusawa further disclose the channel characteristics are determined by Doppler spread and delay spread ( channel characteristics are  multipath-time delay spread and Doppler spread of wireless communication channel, see para.13 in Miao).

Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 1 above, respectively, except that claim 18 is from the base station’s perspective (eNB, element 104 in Fig.1 in Miao).

Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 1 above, except that claim 19 is in a device claim format, and  wherein Miao [in claim 19] also discloses a user equipment (UE) comprising:a transmitter (transmitter, para.37), a receiver (receiver, para.37) and a processor  (circuitry configured to estimate multipath delay and Doppler spread, para.37) – being implemented to perform claimed functions.

	
Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Park and Mizusawa, and further in view of Guo et al. in Pub. No. US 2018/0083680 A1, hereinafter referred to as Guo’80.


Regarding claim 2, Miao in view of Park and Mizusawa further disclose receiving downlink control information (DCI) message from eNB, e.g., base station (see para.44 in Miao).
However, Miao in view of Park and Mizusawa do not disclose the DCI includes first transmission beam information related to the at least one different transmission beam; which is known in the art and commonly applied in communications field for data communications, as taught in Guo’80 disclosure as below.
Guo’80, from the same field of endeavor, teaches the DCI includes first transmission beam information related to the at least one different transmission beam (one Tx beam ID is signaled in DCI to UE, para.135).
Thus, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to insert the {first} transmission in the DCI; thus enabling the UE to configure to use Tx beam ID as QCL in angle of arrivals for PDSCH and /DMRS.

Regarding claim 5, Miao in view of Park, Mizusawa, and Guo’80 further disclose: 
the configuration information is included in a system information message (  signal transmitting control information is included in  system information, see para.54, lines 5-9 in Park).
Thus, it would be obvious to one of ordinary skill in the art to include the configuration information in a system information; thus allowing UEs within a cell/ network coverage to receive relevant or critical information required for UEs to  detect the configuration information. 


Regarding claim 7, Miao in view of Park, Mizusawa, and Guo’80 further disclose receiving, from the base station, second transmission beam information related to a transmission beam for a transmission of the DCI (receiving, from base station, {second} signal transmitting control information including transmission section of downlink control signal, e.g., DCI, [see para.7 in Park], wherein transmission section comprises multiple beams [see para.7 in Park]).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to receive information on the DCI transmission beam; thus allowing the UE to detect the content of DCI in order to proceed with appropriate actions
. 

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Park, Mizusawa, and Guo’80, as applied to claim 2 above, and further in view of Guo et al. in Pub. No. US 2018/0343653 A1, hereinafter referred to as Guo’53.


Regarding claim 6, Miao in view of Park, Mizusawa, and Guo’80 further disclose a pattern identifier (ID) representing the first mapping pattern included in the DCI (indicating an index value that corresponds to a selected DMRS pattern, which is signaled in each DCI message, see para.24 in Miao). 
Miao in view of Park, Mizusawa, and Guo’80 do not specifically mention the DCI includes a TCI state that is a higher layer parameter; which is known in the art and commonly applied in communications field for data communications, as suggested in Guo’53 disclosure as below.
Guo’53, from the same field of endeavor, teaches DCI includes a TCI state that is a higher layer parameter (configuring with M transmission configuration indicator (TCI) states through RRC, e.g., higher layer, and each TCI state can be configured with one or more RS resource ID for purpose of spatial QCL [para.222 and para. 192] wherein TCI states are indicated in DCI [para.193]).  
Thus, it would be obvious to one of ordinary skill in the art to include the resource ID or mapping pattern ID in a TCI state in DCI; thus allowing the UE to detect a reference signal location or time-frequency resources in a quicly manner while saving network resources.  


Regarding claim 11, Miao in view of Park, Mizusawa, and Guo’80 do not further disclose the configuration information further includes second mapping information related to a mapping relationship between a number of antenna ports on which the dedicated demodulation reference signals are transmitted and the plurality of transmission beams through which the dedicated demodulation reference signals are transmitted; which are known in the art and commonly applied in communications field for data communications, as suggested in Guo’53 disclosure as below.
Guo’53, from the same field of endeavor, teaches a second mapping information related to a mapping relationship between a number of antenna ports on which the dedicated demodulation reference signals are transmitted and the plurality of transmission beams through which the dedicated demodulation reference signals are transmitted (DCI indicates downlink RS and DMRS antenna port(s), an identity of beam tag, identity of one CSI-RS resource, para.121);
wherein a number of antenna ports on which the first demodulation reference signal is transmitted is determined based on the first trnsmission beam information according to the second mapping information (downlink RS and DMRS antenna port(s) are indicated in DCI, para.121).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to configure a mapping between DMRS transmitting antenna ports and transmitting beams in a DCI; thus allowing more flexible PDSCH/ DMRS trannsmissions from nodes in the network. 


Regarding claim 12, Miao in view of Park, Mizusawa, Guo’80, and Guo’ further disclose: 
the configuration information is included in a system information message (  signal transmitting control information is included in  system information, see para.54, lines 5-9 in Park).
Thus, it would be obvious to one of ordinary skill in the art to include the configuration information in a system information; thus allowing UEs within a cell/ network coverage to receive relevant or critical information required for UEs to  detect the configuration information. 


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Park, Mizusawa, and Guo’80, as applied to claim 7 above, and further in view of Wang et al. in Pub. No. US 2016/0183134 A1, hereinafter referred to as Wang, and Frenne et al. in Pub. No. US 2014/0036800 A1, hereinafter referred to as Frenne.

Regarding claim 8, Miao in view of Park, Mizusawa, and Guo’80 further disclose a beam ID is QCL'ed with an antenna port of another type (see para.131 in Guo’80).
However, Miao in view of Park, Mizusawa, and Guo’80 do not disclose the first transmission beam information is first quasi co-location (QCL) relationship information between an antenna port for a transmission of the downlink data and an antenna port for a transmission of a first specific reference signal; which is known in the art and commonly applied in communications field for data communications, as suggested in Wang’s disclosure as below.
Wang, from the same field of endeavor, teaches the first transmission beam information is first quasi co-location (QCL) relationship information between an antenna port for a transmission of the downlink data and an antenna port for a transmission of a first specific reference signal (sending downlink data and beam configuration message including DL Tx beam determined by using DL antenna ports that are quasi-colocation (QCI) with reference signal measured on the DL Tx beam, para.90).. 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine the  transmission beam information as the quasi co-location (QCL) relationship information between an antenna port for a transmission of the downlink data and an antenna port or a transmission of a first specific reference signal; thus allowing more flexible data/ PDSCH trannsmission from nodes in the network. 
Miao in view of Park, Mizusawa, Guo’80, and Wang do not mention the second transmission beam information is second QCL relationship information between an antenna port for a transmission of the DCI and an antenna port for a transmission of a second specific reference signal; which is known in the art and commonly applied in communications field for data communications, as suggested in Frenne’s disclosure as below.
Frenne, from the same field of endeavor, teaches second transmission beam information is second QCL relationship information between an antenna port for a transmission of the DCI and an antenna port for a transmission of a second specific reference signal (all antenna ports associated with DCI message are quasi co-located for subframe of ePDCCH – which results from estimating channel characteristics, para.89). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine the first/ second transmission beams information as the first/ second quasi co-location (QCL) relationship information between an antenna port for a transmission of the downlink data and an antenna port or a transmission of a first specific reference signal, and second QCL relationship information between an antenna port for a transmission of the DCI and an antenna port for a transmission of a second specific reference signal; thus alowing more flexible PDSCH/ DMRS trannsmissions from nodes in the network. 


Regarding claim 9, Miao in view of Park, Mizusawa, Guo’80, Wang, and Frenne further disclose: 
the first mapping pattern is determined based on the first QCL relationship information (mapping downlink control signal to an m-th transmission beam,[see para.83 in Park] based on QCL relationship between DL antenna ports with reference signal, [see para.90 in Wang]); and 
  wherein a second mapping pattern to which a second demodulation reference signal related to a demodulation of the DCI is mapped is determined based on the second QCL relationship information (mapping downlink control signal, e.g., DMRS, to an m-th transmission beam, [see para.83 in Park] based on all antenna ports associated with DCI message are quasi co-located for subframe of ePDCCH – which results from estimating channel characteristics, [see para.89 in Frenne]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine the first/ second mapping patterns based on first/ second QCL relationship information; thus alowing more flexible PDSCH/ DMRS trannsmissions from nodes in the network. 

	
Regarding claim 10, Miao in view of Park, Mizusawa, Guo’80, Wang, and Frenne further disclose the first mapping pattern (mapping downlink control signal to an m-th transmission beam,[see para.83 in Park]) and a second mapping pattern to which a second demodulation reference signal related to a demodulation of the DCI is mapped (mapping downlink control signal, e.g., DMRS, to an m-th transmission beam, [see para.83 in Park]) are determined based on the second QCL relationship information (are based on all antenna ports associated with DCI message are quasi co-located for subframe of ePDCCH – which results from estimating channel characteristics, [see para.89 in Frenne]).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to determine first/ second mapping patterns based on second QCL relationship information; thus allowing more flexible PDSCH/ DMRS trannsmissions from nodes in the network. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Park, Mizusawa, Guo’80, and Guo’53, as applied to claim 11, and further in view of John Wilson et al. in Pub. No. US 2019/0229792 A1, hereinafter referred to as Wilson, which claims benefit and priority to US Provisional Patent Application No 62/621,536, filed Jan.24, 2018, hereinafter referred to as Prov’36.


Regarding claim 13, Miao in view of Park, Mizusawa, Guo’80, and Guo’53 further disclose an indicator included in a TCI- state that is a higher layer parameter included in the DCI (N-bit TCI field in TCI state signaled through RRC, see para.221-222 in Guo’53).
Miao in view of Park, Mizusawa, Guo’80, and Guo’53 do not teach that the indicator representing whether the first demodulation reference signal is transmitted via a plurality of antenna ports; which is known in the art and commonly applied in communications field for data communications, as suggested in Wilson’s disclosure as below.
Wilson, from the same field of endeavor, teaches the indicator representing whether the first demodulation reference signal is transmitted via a plurality of antenna ports (usage of transmission configuration indication (TCI) states that have been specified to indicate which antenna ports are used for transmission of reference signals, such as demodulation reference signals {DMRS}, para.76  in Wilson, or TCI state give information on antenna ports of DM-RS, para.75 in Wilson, or para.83 in Prov’36).
Thus, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the TCI an indication that the first DMRS is transmitted via a plurality of antenna ports; thus allowing an efficient detection of DMRSs in order to demodulate data in a timely manner.  

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Park, Mizusawa, and Guo’80, as applied to claim 2 above, and further in view of Cheng et al. in Pub. No. US 2019/0052443 A1, hereinafter referred to as Cheng, which claims benefit and priority to US Provisional Patent Application No 62/544,372, filed Aug.11, 2017, hereinafter referred to as Prov’72.


Regarding claim 14, Miao in view of Park, Mizusawa, and Guo’80 further disclose receiving, from the base station, a channel characteristic reference signal for detecting characteristics of a channel (receiving a reference signal for determining channel conditions affecting reference signal, see para.2 in Miao).
Miao in view of Park and Mizusawa, and Guo’80 do not disclose the configuration information further includes third mapping information related to a mapping relationship between the plurality of mapping patterns, to which the dedicated demodulation reference signals are mapped on the resource and at least one different transmission periodicity of the channel characteristic reference signals,wherein the first transmission beam information further includes transmission periodicity information related to a transmission periodicity of the channel characteristic reference signal, wherein the first mapping pattern is determined based on the transmission periodicity information according to the third mapping information; which are known in the art and commonly applied in communications field for data communications, as suggested in Cheng’s disclosure as below.
Cheng, from the same field of endeavor, teaches
the configuration information further includes third mapping information related to a mapping relationship between the plurality of mapping patterns, to which the dedicated demodulation reference signals are mapped on the resource and at least one different transmission periodicity of the channel characteristic reference signals (configuration may also include other parameters that may be used to configure transmission of tracking reference signals {TRSs}, such as bandwidth, e.g., resource, for transmitting TRSs, periodicity for transmitting TRSs, para.94 in Cheng, or para.29 in Prov’72). 
wherein the first transmission beam information further includes transmission periodicity information related to a transmission periodicity of the channel characteristic reference signal (further including periodicity for transmitting TRSs, para.94 in Cheng, or para.29 in Prov’72);  
wherein the first mapping pattern is determined based on the transmission periodicity information according to the third mapping information (wherein   . configuring TRSs to bandwidth for transmission based pm periodicity for transmitting TRSs, para.94 in Cheng, or para.29 in Prov’72). 
Also, Cheng teaches signal patterns and transmission periodicities may need to be designed to cover various tracking targets, deployment scenarios because TRS transmissions may collide with transmissions of other signals (para.85).
Thus, it would be obvious to one of ordinary skill in the art to map DMRS signals on resources and based on the channel characterisitc reference signal transmission periodicity; thus resolving the possible issue of DMRS transmissions colliding with other transmissions of other signals by taking into account the transmssion periodicity.


Regarding claim 15, Miao in view of Park, Mizusawa, Guo’80, and Cheng further disclose: 
the configuration information is included in a system information message (  signal transmitting control information is included in  system information, see para.54, lines 5-9 in Park).
Thus, it would be obvious to one of ordinary skill in the art to include the configuration information in a system information; thus allowing UEs within a cell/ network coverage to receive relevant or critical information required for UEs to  detect the configuration information. 


Regarding claim 17, Miao in view of Park, Mizusawa, Guo’80, and Cheng further disclose the transmission periodicity is differently configured per resource on which the channel characteristic reference signal is transmitted (TRS transmission periodicity is 10 ms when TRS transmission bandwidth is 25 RBs,  TRS transmission periodicity is 160 ms when TRS transmission bandwidth is 50 RBs, see para.104-105 and 116-117 in Cheng).
Thus, it would be obvious to one of ordinary skill in the art to configure the transmission periodicity differently per resource on which the channel characteristic reference signal is transmitted; thus achieving flexible DMRS transmissions while taking possible confict into consideration. 


Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Park, Mizusawa, Guo’80, and Cheng, as applied to claim 14 above, and further in view of Ouchi et al. in Pub. No. US 2018/0220458 A1, hereinafter referred to as Ouchi.

Regarding claim 16, Miao in view of Park, Mizusawa, Guo’80, and Cheng do not further disclose a pattern identifier (ID) representing the first mapping pattern is included in a parameter for configuring the at least one different transmission periodicity;  which is known in the art and commonly applied in communications field for data communications, as suggested in Ouchi’s disclosure as below.
Ouchi, from the same field of endeavor, teaches a pattern identifier (ID) representing the first mapping pattern is included in a parameter for configuring the at least one different transmission periodicity (index indicating which of the resource elements in one resource block is used, e.g., pattern ID, transmission subframes and a transmission periodicity are included in resource configuration, para.72). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include the mapping pattern ID for configuring one transmission periodicity; thus allowing the tracking of next reference signals. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davydov, Ihm, Koskela, Peterson, and Xu are all cited to show that  receiving, from the base station, configuration information that includes information related to patterns associated with  dedicated demodulation reference signals mapped on a resource, wherein dedicated demodulation reference signals are transmitted through a plurality of transmission beams and are related to the demodulation of downlink data via a channel estimated based on the demodulation reference signal – would enhance a system performance by improving a spectral efficiency through configuration of a suitable DMRS pattern depending on beams supportting UE in a wireless communications system -- similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
          


	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465